DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 01/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner acknowledges the amending of claims 1 and 22.
Claims 1-9 and 20-23 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (US8951507B2), Wantanabe (JP2944345B2), Jung (KR20160008942A), Turgeon (US20120195923), and Mary Kay (DE202015008361U1) with added exemplary art by Bierman (https://jamanetwork.com/journals/jama/article-abstract/1155856). The rejection is maintained with no changes. 

Hermann teaches a formulation having skin irritation-reducing action comprising an irritation reducing amount of [6]-paradol and bisabolol (see claim 1) and also teaches wherein the skin irritation reducing action is based in particular on soothing the skin, and admission of inflammation and/or alleviation of reddening (see page 5, column 8, line 26-30). Hermann also teaches wherein [6]-paradol showed strong inhibitory activity towards prostaglandin E2 (see page4, column 6, line 46-50). Hermann also teaches where the composition is used for treating and/or prophylaxis of irritation preferably of skin irritation and/or for reducing, eliminating or suppressing the irritating action preferably the skin irritating action and where skin irritation is to be understood as meaning any change to the skin which induces sensorial malleus in humans or animals and/or is characterized by dry, reddened and/or inflamed skin symptoms (see Description).
Hermann also teaches applying a formulation according to claim 1 to non-irritated skin (see claim 12).
Hermann further teaches where the composition may include algae or microalgae extracts (see page 8, column 13, line 41) and wherein the formulation may be an alcoholic or aqueous/alcoholic solution (see page 7, column 11, line 42). Herman also teaches wherein the formulation may also be further processed to a dilution in liquid form which can include water (see page 6, column 10, line 51).
Hermann also teaches wherein the formulation is in the form of aqueous emulsions, preferably of the water in oil or oil and water type of a multiple emotion for example of the 
Hermann does not specifically teach wherein the composition includes saccharide isomerate extract, Myrothamnus flabeli folia extract, or mugwort (Artemisia vulgaris) extract. 
Wantanabe’s general disclosure is to provide an anti-inflammatory and anti-itch external preparation containing a warm wet ingredient and plant of the genus Artemisia (mugwort) which has very low contact sensitizing property and has excellent anti-inflammatory and anti-itch effects as well as wound healing, prevention of rough skin, and improvement of rough skin (see abstract).
Wantanabe teaches applying the composition which has Artemisia vulgaris (see ¶ 0004 and 0007) from a whole or dried plant (see ¶ 0005) to affected areas one to several times a day (see ¶ 0013) for anti-inflammatory and anti-itch properties (see ¶ 0012).
Jung’s general disclosure is to the composition comprising fermented Myrothamnus Flabellifolius extract as an active ingredient for preventing or treating inflammatory diseases (see abstract).
Jung teaches the composition comprising fermented Myrothamnus Flabellifolius extract as an active ingredient for preventing or treating inflammatory diseases (see abstract) and teaches the fermentation may be carried out by adding a dried plant, concentrate or mixture thereof to the culture medium of the microorganism, and then inoculating the fermentation microorganism into the medium and fermenting for an appropriate time at an appropriate temperature and humidity (see final paragraph page 2 and 1st paragraph page 3). Although Jung does not explicitly teach the leaf and stem components of the Myrothamnus Flabellifolius 
Turgeon’s general disclosure is use of a skincare composition comprising laminariacea extract for anti-senescence and anti-cellular aging effects (see abstract).
Turgeon teaches the composition wherein the laminariacea is Laminaria digitata (see claim 4) and teaches the composition for prevention of reduction of skin conditions or disorders (see ¶ 0123) and wherein the terms “skin aging sign” refers to wrinkles, fine lines, scars such as acne scars, stretch mark, loss of skin firmness and elasticity, loss of texture, dehydration, wearing a skin defense mechanism, inflammation, etc. (see ¶ 0126). Turgeon also teaches administering an effective amount of extract of the present invention (see ¶ 0023).
Mary Kay’s general disclosure is to a cosmetic composition containing water: 4-tert-butylcyclohexanol; Plankton extract; Phragmites communis extract; Poria cocos extract and Cucurbita pepo (pumpkin) seed extract to counteract skin irritation caused by a peel agent, which composition is applied topically to skin in need of it (see abstract).
Mary Kay teaches the composition containing plankton extract which reduces inflammation in the skin (see claim 7) and teaches wherein the plankton extract in some embodiments, is an exopolysaccharide synthesized by a microorganism named Vibrio alginolyticus belonging to the family Thalassoplankton. Plankton extract, in some embodiments, is a saccharide isomerate, an exopolysaccharide synthesized by Vibrio alginqolyticus (see ¶ 0039). Mary Kay also teaches further comprising applying the composition to a face (see claim 30).

The combined referenced art methods do not specifically teach wherein the composition reduces the temperature of skin, the inhibition of nitric oxide synthase, decreases TNF alpha production and or the production of occludin-1 in the skin, however these components are all intended results of the method steps and the patentability of the invention is to the method steps which have been disclosed in the prior art. Also the combined prior art teaches the exact same extracts taught in the instant invention and without any structural changes and so would thus carry the same inherent properties as disclosed in the instant invention.
The combined referenced art compositions and methods do not specifically teach applying any of the cosmetic compositions to a skin having a temperature of 90°F or greater or wherein topically applying the composition reduces temperatures of the skin by 2°F or greater, however the average temperature of the skin surface usually varies between 33.5 and 36.9°C (92.3 and 98.4°F) as pointed out by Bierman (see abstract) and the prior art already describes the beneficial properties of the included ingredients which are for reducing inflammation (also known to those skilled in the art as heat, temperature, redness and pain) and reddening of the skin (erythema). The ability to reduce the skin by 2 degrees F. would be inherent to the combined prior art composition as the prior art and instantly taught invention would have the same active components/ingredients.

It would have been further obvious to a person having ordinary skill in the art at the effective filing date to combine, Mary Kay’s, Turgeon’s, Jung’s, and Wantanabe’s compositions with that of Hermann’s composition because all compositions taught comprise extracts which are known in the art for treating inflammation. Each prior art also teaches methods of applying effective amounts of the extracts to skin to reduce or treat inflammation. It is prima facie obvious to combine the prior art elements according to known methods to yield predictable results. It is also prima facie obvious to combine equivalents known for the same purpose into a single composition. Each of the extracts described in the prior art are known for treating inflammation and combining them into a single composition for the use in a method of treating information would be prima facie obvious.
There would have been a reasonable expectation of success in combining the prior art elements and arriving at the instant invention because each element is already previously taught in the prior art for the same purpose of treating inflammation.

Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. The applicant argues that neither Hermann, Wantanabe, Jung, Turgeon, Mary Kay, . 
The applicant argues that there is no motivation for teaching applying to skin having a temperature of 90 degrees F. or greater however as explained this would also have been obvious at the effective filed date to a person having ordinary skill in the art because it is known that the average skin temperature is between 92.3 and 98.4 degrees which is above 90 degrees F. and thus the application to skin over 90 degrees F. would have been an obvious teaching of the prior art. The combined references teach treating inflammation and reddening of the skin (erythema) and thus every element of the claims have been taught. The structural limitations of the method step have been disclosed.
The applicant also argues that the properties of the invention would not be inherent to the combined referenced prior art. However each structural limitation of the claimed invention .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, Wantanabe teaches the use of Artemisisa vulgaris and in a cosmetic composition for anti-inflammatory and anti-itch properties, Jung teaches Myrothamnus Flabeilifolius for treating inflammatory diseases, Turgeon teaches laminariacea extract for anti-senescence and anti-cellular aging effects in skincare and Mary Kay teaches plankton extract as a saccharide isomerate and specifically teaches the composition for treating symptoms of reducing exposure to sensitive skin (eg erythema). All of these prior art references are related 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655          

/SUSAN HOFFMAN/             Primary Examiner, Art Unit 1655